                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

                        v.
                                                      Case No. 1:18-cr-00358 (TNM)
 DONZELL LORENZO DIXON,

                        Defendant.


                                 MEMORANDUM OPINION

       A federal grand jury indicted Donzell Dixon on counts of robbery; using, brandishing,

and carrying a firearm during the robbery; and unlawful possession of a firearm by a convicted

felon. To expedite the provision of discovery to Dixon while guarding the victim’s privacy and

safety rights, the Government has moved for a protective order to limit the viewing, use,

dissemination, and post-litigation retention of police body-worn camera (“BWC”) material.

Because the Government has shown good cause, the Court will grant the motion.


                                                 I.


        Dixon was arrested in December 2018. See ECF No. 2. A “significant amount” of BWC

video footage relevant to his case was captured by “numerous [police] officers.” Gov’t’s Mot.

for Protective Order Governing Body Worn Camera Materials (“Gov’t’s Mot.”) at 2, ECF No. 8.

The officers recorded “footage from the victim’s report of the armed robbery the night of the

incident, as well as footage from . . . the execution of the search warrant at the defendant’s home

approximately two days later.” Id.

       In the two months since Dixon’s arrest, the parties have “attempted to come to a

consensus on an appropriate protective order” for the BWC footage but “are at irreconcilable
odds on this issue.” Id. at 1. The Government believes that a protective order is necessary to

ensure the privacy and safety of the victim and “numerous civilian witnesses unrelated to this

investigation.” Id. at 2. Among other things, the proposed order:

        •   Precludes disclosure of the BWC material to anyone other than Dixon, his legal

            defense team, and people authorized by the Court;

        •   Requires defense counsel to ensure that neither Dixon nor anyone other than the legal

            defense team view any footage that includes personally identifying information about

            the victim or a witness; and

        •   Prohibits use of the BWC material in matters unrelated to this case.

See Protective Order Governing Discovery of Body Worn Camera Materials (“Protective

Order”), ECF No. 8-1.

        Dixon contests the need for this order. He suggests that “[v]ideo footage that captures the

victim or shows civilian witnesses, without more, does not establish good cause for any special

protection.” Def.’s Opp. to Gov’t’s Mot. (“Def.’s Opp.”) at 3, ECF No. 9. Both parties have

submitted briefs detailing their arguments. 1


                                                    II.


        Federal Rule of Criminal Procedure 16 governs discovery in criminal cases. Rule 16(a)

requires the Government to produce, upon the defendant’s request, any documents and data that



1
  During a February 4, 2019, Status Conference, the parties suggested that they are still negotiating and
hope to reach a compromise about the BWC videos. But they also indicated a similar hope at the initial
Status Conference nearly two months ago. The parties have filed memoranda that thoroughly brief their
arguments. And the Speedy Trial Act imposes on the Court duties and responsibilities designed to protect
Dixon’s and the public’s right to an expeditious disposition of his case. See 18 U.S.C. §§ 3161-3174.
For these reasons, the Court finds it appropriate to resolve the impasse now, although this issue may be
revisited once the defense evaluates the BWC material. See Protective Order at 5.


                                                   2
are material to preparing the defense. See Fed. R. Crim. P. 16(a)(1)(A)-(G). But upon a showing

of good cause, courts may “deny, restrict, or defer discovery . . . or grant other appropriate

relief.” Fed. R. Crim. P. 16(d). This relief includes issuing protective orders. See id.

       When the Government is seeking a protective order, it bears the burden of showing that

good cause exists for its issuance. See United States v. Johnson, 314 F. Supp. 3d 248, 251

(D.D.C. 2018). Good cause requires a “particularized, specific showing.” United States v.

Bulger, 283 F.R.D. 46, 52 (D. Mass. 2012). But the level of particularity required depends on

the nature and type of protective order at issue. Id.

       In determining whether good cause exists, courts have considered whether (1) disclosure

of the materials in question would pose a hazard to others; (2) the defendant would be prejudiced

by a protective order; and (3) the public’s interest in disclosure outweighs the possible harm.

See, e.g., United States v. Smith, 985 F. Supp. 2d 506 (S.D.N.Y. 2013). “Among the

considerations to be taken into account by the court will be the safety of witnesses and others, a

particular danger of perjury or witness intimidation, and the protection of information vital to

national security.” United States v. Cordova, 806 F.3d 1085, 1090 (D.C. Cir. 2015) (cleaned up).

       Courts often issue protective orders in criminal cases. They have “vast” discretion to

“assure that a defendant’s right to a fair trial [is] not overridden by the confidentiality and

privacy interests of others.” United States v. O’Keefe, 2007 WL 1239204 at *2 (D.D.C. 2007).

Indeed, courts “can and should, where appropriate, place a defendant and his counsel under

enforceable orders against unwarranted disclosure of the materials which they may be entitled to

inspect.” Alderman v. United States, 394 U.S. 165, 185 (1969).




                                                   3
                                                  III.


       In weighing the need victim’s and witnesses’ need for a protective order against any

prejudice to the Defendant or harm to the public that the order may cause, the Court considers

two factors—the nature and circumstances of the alleged crime and the Defendant’s criminal

history. Considering the type of crime charged helps assess the possible threats to the safety and

privacy of the victim. Defendants accused of securities fraud or shoplifting, for instance, may

not pose as great a danger to victims as those charged with crimes of violence. Similarly, there

may be greater privacy concerns when a defendant is alleged to have committed identity theft or

counterfeiting.

       Reviewing the defendant’s criminal history can provide useful information as well. A

long record of convictions for violent crimes may suggest a substantial danger to the safety of

others. Similarly, a history of failures to follow court orders may justify a more restrictive

protective order. By contrast, a first-time offender may be less likely to target his victim or the

witnesses to his alleged crime.

        Applying these factors, the Court finds that unrestricted disclosure of the BWC material

would pose an unnecessary hazard to the victim and witnesses. And neither Dixon nor the public

will be unduly prejudiced by the proposed order. So good cause exists to grant the

Government’s motion.


                                                  A.

       The victim of and witnesses to Dixon’s alleged crime have substantial interests at stake.

The BWC footage displays the victim’s identity and face. Gov’t’s Mot. at 2. It also shows

civilian witnesses who are “unrelated to this investigation.” Id. One of these witnesses “reports



                                                  4
an unrelated crime” to the police while on camera. Id. Additionally, “BWC materials

frequently, if not always, include personal identifying information” like names, driver’s license

numbers, personal phone numbers, and home addresses. Id. at 3. Officers responding to the

report of an armed robbery will naturally ask the victim and any witnesses for this type of

identifying information. These are “particularized” and “specific” examples of the sensitive data

the Government seeks to protect. Bulger, 283 F.R.D. at 52. And they implicate privacy and

safety concerns the Court cannot ignore.

        Reflecting these concerns, federal law enumerates the rights of crime victims. See

18 U.S.C. § 3771. They have the right, for example, “to be reasonably protected from the

accused,” and to “be treated with fairness and with respect for [their] dignity and privacy.”

18 U.S.C. § 3771(a). The Court has an obligation to “ensure that the crime victim is afforded

[these] rights.” 18 U.S.C. § 3771(b). 2 It must also consider the safety of the victim and the

witnesses involved. See Cordova, 806 F.3d at 1090.

        Here, these obligations strongly militate for the issuance of a protective order. The

immediate aftermath of a violent crime is a traumatic and vulnerable time for a victim.

Unfettered release of the footage capturing those moments would raise significant privacy

concerns. And Dixon’s purported conduct raises safety concerns that also justify protecting the

BWC material.




2
  Like federal law, the District of Columbia’s regulations require that “[a]ccess to the unredacted BWC
recording [should] not violate the individual privacy rights” or “jeopardize the safety of any other
subject.” See D.C. Mun. Reg. 24 § 3902.5(a); see also D.C. Code § 23-1901(b) (the District’s Crime
Victim Bill of Rights, noting that crime victims have the right to “[b]e treated with fairness and with
respect for [their] dignity and privacy”).



                                                    5
        Consider first the alleged crime. The victim was a driver who worked for GrubHub, a

food delivery service. See Detention Mem. at 2, ECF No. 6. 3 According to the Government’s

allegations, one night, Dixon ordered food from a restaurant that used GrubHub’s service. Id.

The victim was dispatched to deliver the food. Id. When he arrived at the listed address, he

could not find Dixon. Id. Dixon then called the victim’s cellphone. Id. When the victim

returned this call, Dixon asked him to “bring the food back to the apartment building.” Id. The

victim did so, but was still unable to find him. Id.

         Then, as he was walking back to his car, Dixon approached the victim from behind and

told him to “[p]ut the money down.” Id. at 2-3. The victim turned around and saw that Dixon

was holding a “black semiautomatic handgun” that he kept “low and close to his body.” Id. at 3.

At gunpoint, he emptied his pockets. Id. Dixon also “reached into [the victim’s] front coat

pockets to remove the rest of his property,” including a cellphone, bank cards, and roughly five

hundred dollars in cash. Id. After taking these items, Dixon “pointed the handgun at [the victim]

and told him to run.” Id.

        In short, Dixon is alleged to have used personally identifying information—a delivery

driver’s cellphone number—to rob an innocent person at gunpoint. These facts distinguish this

case from those involving nonviolent or victimless crimes, in which protecting personal

information may not provide meaningful safeguards to others. In United States v. Johnson, for

example, the defendant was charged with being a felon in possession of a firearm. 314 F. Supp.

3d at 250. The case involved no victims and no allegations of violence. See id. So in refusing to

issue a protective order comparable to the one at issue here, the Johnson court did not consider



3
  For the limited purpose of evaluating the request for a protective order, the Court makes several
findings of fact. These findings are based on the Pretrial Services Report, ECF No. 2, and the Magistrate
Judge’s findings of fact following a detention hearing. See ECF No. 6.


                                                    6
the Crime Victim Rights Act, 18 U.S.C. § 3771, nor the obligations it places on courts to protect

victims and their privacy. See id. at 257. But it still prevented unrestricted release of BWC

material, finding that “the government has shown good cause for prohibiting [the defendant]

from disclosing the footage to the public at large.” Id.; accord United States v. Kingsbury, 325

F. Supp. 3d 158 (D.D.C. 2018) (issuing a limited protective order for BWC material in a

prosecution for unlawful possession of cocaine with intent to distribute, felon in possession of a

firearm, and possession of a firearm during a drug trafficking offense).

       The surrounding circumstances also support a finding of good cause. Investigating the

armed robbery, police officers found a “black, semi-automatic Ruger P95 handgun with an

extended magazine and a laser affixed to the barrel” in Dixon’s bedroom. Detention Mem. at 5.

They found the victim’s bank card and Dixon’s District of Columbia identification. Id. Later,

while in custody, Dixon “admitted to having a gun in his room” and confessed “to calling [the

victim] and then robbing him.” Id. These facts suggest that narrowly designed limitations on

Dixon’s access to and use of the BWC material will not harm his efforts to prepare for trial. And

they add to the reasons justifying a concern for the victim’s safety.

       Like the nature and circumstances of the offense, Dixon’s criminal history gives the

Court cause for concern too. He has three prior convictions and five prior arrests. Pretrial

Services Report at 1. One of these convictions was for an attempted robbery. Id. at 3. Put

simply, the Court finds that this history, his alleged crime, and the privacy rights at issue warrant

protecting personally identifying information from disclosure to Dixon and the public.

       His arguments to the contrary are unpersuasive. He contends that the Government’s

“primary argument” for a protective order is based “solely on conjecture and speculation.”

Def.’s Opp. at 3. Not so. The Government has provided particularized examples of the sensitive




                                                  7
material it seeks to protect. And, in any event, it is inevitable that BWC footage from multiple

police officers responding to a crime of this type will capture personally identifiable information

that should be treated with care.

        Dixon also argues that video footage revealing the identity of civilian witnesses “without

more, does not establish good cause for any special protection.” Id. But he offers no authority

or explanation in support of this proposition. And the Government has offered enough of a

justification to find good cause—it believes that the privacy and safety rights of the victim and

witnesses to this crime warrant protection. The Court agrees.


                                                 B.

       While the Government has shown good cause for a protective order, Dixon’s allegations

of prejudice fall short. The proposed order allows him and his “legal defense team” to use the

BWC material for all case-related purposes. Protective Order at 1-2. The legal defense team

includes “counsel’s immediate supervisor” and “investigators, paralegals, or support staff

members . . . working under the direction of the defense counsel.” Id. at 1. And most important,

Dixon may seek a modification of the order at any time. Id. at 5.

       Here too, Dixon’s protestations lack merit. He suggests, for instance, that the proposed

order does not allow defense counsel “to consult with other attorneys, including attorneys within

the Federal Public Defenders (FPD) office who are not considered ‘defense counsel’s immediate

supervisor,’ about the protected materials.” Def.’s Opp. at 5. But the order does not prohibit

discussing relevant aspects of the BWC material with other lawyers. It merely requires Dixon to

seek the Court’s permission before showing the footage to people outside his legal defense team.

Protective Order at 2.




                                                 8
       Next, he objects to the order’s requirements that the footage be used only for case-related

purposes, and that it be destroyed or relinquished following a dismissal or acquittal. See

Protective Order at 4; Def.’s Opp. at 6. Defense counsel argues that the videos “may be relevant

in other cases being handled” by his office, and that his “colleagues . . . should be able to use the

protected information in order to assist other clients.” Def.’s Opp. at 6. He speculates that the

footage may reveal “bias or misconduct that may be useful” for other litigation. Id.

       Perhaps. But again, Dixon cites no authority supporting his contention that he has an

unfettered right to government property in perpetuity and for any purpose. Nor is the Court

aware of any obligation or right of FPD to develop a video library repository allowing it to act as

an ombudsman of possible police misconduct.

       Many courts in this district have, in fact, issued similar protective orders limiting criminal

defendants’ uses of sensitive discovery materials. See, e.g., Consent Protective Order Governing

Discovery of Body Worn Camera Materials, United States v. Carr, No. 17-230 (D.D.C. Feb. 9,

2018); Order Granting Mot. for Protective Order, United States v. Drake, No. 16-173 (D.D.C.

Feb. 20, 2018). And federal law does not require the Government to grant access to these

records indefinitely. See 44 U.S.C. § 3302-14 (articulating procedures governing the disposal of

records). Law enforcement agencies and other government bodies routinely destroy outdated

records; the FPD has no obvious right to do otherwise.

       Dixon also challenges the limits the order places on his ability to view the footage.

Def.’s Opp. at 6-7. He suggests that these restrictions may hinder his ability to participate

meaningfully in his own defense. Def.’s Opp. at 6-7. But under the clear terms of the proposed

order, defense counsel “may authorize the viewing of BWC materials” by the Defendant.

Protective Order at 2. To do so, counsel needs to ensure only that he withholds sensitive or




                                                  9
personally identifying information about witnesses from Dixon. There is nothing per se

improper with limiting the material defense counsel can provide to his client. See, e.g., Cordova,

806 F.3d at 143-44 (finding no prejudice in district court’s protective order prohibiting

defendants from keeping Jencks Act paperwork in their possession).

       This requirement would allegedly “shift[] an enormous burden onto defense counsel to

identify the information that the government might consider sensitive and want protected.”

Def.’s Opp. at 8. Dixon believes the Government “seeks to use its duty of providing prompt

discovery . . . as an excuse to saddle defense counsel with the tedious task of reviewing and

redacting BWC videos.” Id.

       Quite the opposite—it is defense counsel’s approach that would drown the Government

in needless reviewing and redactions. True, the protective order requires defense counsel to

redact portions of any BWC material he wants to show his client. And if Dixon seeks to watch

several hours of the footage, these redactions would indeed involve a degree of tedium. But it

would be tedious for the Government to review and redact this footage too. And defense counsel

is in the best position to efficiently determine which footage is most relevant for his client’s

review. Indeed, he is the only one who can do so.

       A simple example demonstrates this point. The Government represents that “numerous

officers” were involved in the execution of a search warrant at Dixon’s home. Gov’t’s Mot. at 2.

And the BWC material includes footage from these officers’ cameras. Id. It is thus likely that

much of this footage captures the same police activity from different angles. The same is almost

certainly true of the officers’ interactions with the victim on the night of the robbery. Surely the

defense counsel has no intention of showing all these duplicative videos to his client—with or

without redactions. He can determine what videos or portions of videos are most relevant for his




                                                 10
client’s viewing and redact any protected information from those parts. But the Government

cannot make any such editorial decisions. The prosecutor would be forced to redact any

personally identifiable information from all videos—including those that the defense counsel has

no intention of showing Dixon—before releasing it to the Defendant.

       In other words, forcing the Government to perform this review would cause a “substantial

[and unnecessary] delay” in disclosure. Gov’t’s Mot. at 4. Such a delay is inconsistent with

rules requiring efficient and expeditious discovery. Local Criminal Rule 5.1(a), for instance,

requires the Government to “make good-faith efforts” to disclose information that could be

favorable to the accused “as soon as reasonably possible after its existence is known, so as to

enable the defense to make effective use of the disclosed information in the preparation of its

case.” LCrR 5.1. Similarly, Federal Rule of Criminal Procedure 16(d) grants the Court

considerable discretion to regulate discovery, and protective orders are a useful tool for

“expediting the flow of pretrial discovery materials.” Bulger, 283 F.R.D. at 53.

       True, in Johnson, the court placed the burden of redacting the BWC materials on the

Government. 314 F. Supp. 3d at 252-53. But there, “the government ha[d] not explained why its

attorneys [were] any less capable of reviewing the footage and redacting sensitive information

than” the defendant’s attorney. Id. at 253. The court also found that it would likely be more

efficient for the Government to review the BWC videos at issue. Id. It noted that the

Government’s lawyer could simply “confer with the officer who wore the body camera to

determine whether the footage contains sensitive information.” Id.

       By contrast, here the Government would have to review footage from multiple officers.

Gov’t’s Mot. at 2. And the videos depict “numerous civilian witnesses,” “the victim’s report of

the armed robbery [on] the night of the incident,” and “the execution of the search warrant” at




                                                11
Dixon’s home two days later. Id. Thus here, unlike in Johnson, the Court finds that defense

counsel is in the best position to efficiently identify and sanitize the footage that Dixon should

review. 4


                                                           C.

         Lastly, the Court finds that any public interest in the BWC material will not be harmed by

issuing the protective order. The District of Columbia has created a process for the public

release of this footage. See D.C. Act 21-265 (2016). These regulations allow the public to

request BWC recordings and give the Metropolitan Police Department 25 days to respond to

requests. Id. The proposed order also excludes any materials that are received as evidence in

trial, or that are otherwise made part of the public record. Protective Order at 4.

         But issuing a protective order is the only way to avert the possible harm to the victim and

witnesses of having their names, faces, and other personally identifying information released.

Because release of this information would pose a hazard to these individuals, and because

protecting this information will not harm Dixon or the public, the Court will enter the

Government’s proposed order.




4
  Although there are of course different constitutional and regulatory regimes at work in the civil discovery context,
such efficiency considerations are also applicable there. Cf. Zubulake v. UBS Warburg LLC, 217 F.R.D. 309, 318
(S.D.N.Y. 2003) (noting that “cost-shifting” may be considered when discovery “imposes an ‘undue burden or
expense’ on the responding party,” and that a burden is “‘undue’ when it ‘outweighs its likely benefit, taking into
account the needs of the case, the amount in controversy, the parties’ resources, the importance of the issues at stake
in the litigation, and the importance of the proposed discovery in resolving the issues) (quoting Fed. R. Civ. P.
26(b)).


                                                          12
                                               IV.


       For these reasons, the Government’s Motion for a Protective Order will be granted,

although defense counsel may seek a modification of this order once he has evaluated the

material. A separate order accompanies this memorandum.



                                                                       2019.02.08
                                                                       15:56:34 -05'00'
Dated: February 8, 2019                              TREVOR N. McFADDEN, U.S.D.J.




                                              13
